Citation Nr: 0416996	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-01 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder, to include degenerative joint disease.  

2.  Entitlement to service connection for a bilateral knee 
disorder, to include degenerative joint disease. 

3.  Entitlement to service connection for gouty arthritis.

4.  Entitlement to service connection for a dental bridge 
connection.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the RO in Newark, New Jersey, which 
denied service connection for bilateral ankle disorder, to 
include degenerative joint disease, bilateral knee disorder, 
to include degenerative joint disease, gouty arthritis and a 
dental bridge connection.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for bilateral ankle disorder, bilateral knee disorder, gouty 
arthritis and a dental bridge connection, and the VA has made 
reasonable efforts to develop such evidence.

2.  A bilateral ankle disorder, to include degenerative joint 
disease, is not a disorder of service origin or attributable 
to any incident therein.

3.  A bilateral knee disorder, to include degenerative joint 
disease, is not a disorder of service origin or attributable 
to any incident therein.

4.  Gouty arthritis is not a disorder of service origin or 
attributable to any incident therein.

5.  The service dental records do not indicate a dental 
condition or injury and no other evidence has been received 
to corroborate the veteran's account of dental trauma in 
service. 


CONCLUSION OF LAW

1.  A bilateral ankle disorder, to include degenerative joint 
disease, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A bilateral knee disorder, to include degenerative joint 
disease, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  Gouty arthritis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

4.  The criteria for entitlement to service connection for a 
dental bridge connection on the basis of in-service dental 
trauma have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.381, 4.150, 17.161 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC   1-
2004, (February 2004)).

In this case, the rating action of March 1999 was issued 
before the enactment of VCAA.  Thus, in order to satisfy the 
holding in Pelegrini, the Board would have to dismiss as void 
ab initio, the rating decision of the RO which was 
promulgated prior to providing the veteran full VCAA notice.  
The result of this action would require that the entire 
rating process be reinitiated, with the claimant being 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
February 2000 and October 2002 Statements of the Case and 
September 2003 Supplemental Statement of the Case, and 
October 1999, June 2001, and July 2001 correspondence from 
the RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in October 1999, June 2001, and July 2001, in which the 
veteran was advised of the type of evidence necessary to 
substantiate his claims.  In those letters, the veteran was 
also advised of his and VA's responsibilities under the VCAA, 
including what evidence should be provided by the veteran and 
what evidence should be provided by VA.  

Factual Background

The veteran served on active duty from September 1961 to 
September 1965.

Service medical records show that on examination performed 
for enlistment purposes in June 1961, the veteran's lower 
extremities were listed as normal.  An October 1961 dental 
health record revealed that a seal was placed on the 
veteran's teeth.  A January 1964 treatment note shows the 
veteran strained his left adductor longus tendon.  A July 
1965 separation examination revealed that the veteran's lower 
extremities were listed as normal.  

In April 1966, the veteran underwent an annual examination 
for retention in the United States Naval Reserve.  The 
examination revealed that the veteran's lower extremities 
were listed as normal.  

A February 1996 statement from B. C. Epstein, D.O., noted 
evaluation of the veteran for a painful, swollen left knee.  
The diagnoses were medial meniscal tear of the left knee and 
reactive synovitis of the left knee.  

In April 1996, the veteran underwent arthroscopic surgery of 
the left knee at the Atlantic City Medical Center.  The 
postoperative diagnoses were: degenerative tear of the middle 
and anterior thirds of the lateral meniscus, degenerative 
tear of the anterior third medial meniscus, degenerative 
arthritis of the left knee, and partial tear anterior 
cruciate ligament of the left knee.

During a private evaluation in May 1996, the veteran 
complained of pain in his foot and ankle.  He also reported a 
gouty attack in his left lower extremity.  Remaining private 
treatment notes dated through April 1997, are consistent for 
complaints of pain in the left knee.     

VA outpatient treatment notes dated September 1998 to March 
2003, noted osteoarthritis of the knees, along with bilateral 
knee pain mostly with weight bearing and a history of 
treatment for gout.  Additionally, treatment notes dated 
March 2000, reflect the surgical extraction of numerous 
decayed and infected teeth.  

During a VA examination in January 1999, the veteran reported 
a history of injuring his ankles while playing basketball in 
service.  He noted daily pain in both knees, which increased 
with activities as well as, symptoms of swelling and 
buckling.  He also referenced a history of gout.  The 
diagnoses revealed status post casting of the left ankle with 
clinical evidence of degenerative joint disease and adhesive 
capsulitis of both ankles, status post arthroscopic surgery 
of the left knee with adhesive capsulitis and degenerative 
joint disease, chronic synovitis with degenerative joint 
disease of the right knee with adhesive capsulitis and gouty 
arthritis.  An X-ray study of the knees, revealed minimal 
degenerative joint disease and an X-ray study of both ankles 
revealed degenerative joint disease and calcaneal spurs 
bilaterally.

In a statement from the veteran dated April 1999, he reported 
that during service he had a cast on his ankle and calf 
muscle and was treated with heat and painkillers.  In regards 
to his dental bridge, he claimed that there may have been a 
problem with gum disease when his bridge was replaced.

A July 2001 X-ray study of the veteran's knees, showed no 
significant change from the last examination of January 1999.

In August 2001, the RO received a statement from a VA 
Certified Registered Nurse Practitioner (CRNP).  The CRNP 
related a history, apparently provided by the veteran that he 
suffered an injury to his right ankle after a fall during his 
period of service.  His ankle was eventually put in a cast 
after a fracture was found.  Eventually his cast broke and 
was never repaired.  As a result, his right ankle became 
progressively worse.  The CRNP further commented that the 
veteran reported complaints of weekly pain in his knees and 
ankles accompanied by stiffness, weakness and swelling.  The 
CRNP opined that the veteran's right ankle injury with 
subsequent arthritis could be linked to present ankle and 
knee problems on the right side.  She did not indicate any 
review of the veteran's service medical records.

During an August 2001 VA dental examination, the examiner 
noted that a March 2000 panoramic X-ray study, revealed a 
bridge in the maxillary arch with a vast amount of caries and 
periodontal disease.  No bridge was present upon examination.  
In a January 2002 addendum, the examiner noted that he 
reviewed the veteran's claims file and it revealed no 
evidence of a bridge while in military service.  The examiner 
opined that the bridge or deterioration of the bridge was not 
caused by military service.

In August 2001, the veteran underwent a VA examination for 
evaluation of degenerative joint disease and adhesive 
capsulitis of the left knee, status post arthroscopic 
surgery.  The veteran complained of pain in his left knee, 
which lasted for one to several hours and occurred two to 
three days in a row.  The pain was aggravated by prolonged 
standing and walking.  The diagnostic impressions revealed 
slight osteoarthritis of the left knee and quiescent gout.  

In December 2001, the veteran presented for a VA examination 
to evaluate his knees and ankles.  The examiner reported 
previous examination of the veteran in August 2001 and he 
noted no interval change.  Of particular note was the fact 
that the veteran reported no problems with gout at the time 
of the examination.  The diagnostic impressions revealed 
slight osteoarthritis of both knees, gouty arthritis, 
currently quiescent, osteoarthritis of both ankles which was 
mild to moderate and a healed, undisplaced fracture lateral 
malleolus left ankle.  A December 2001 X-ray study of the 
veteran's ankles, revealed degenerative changes of both 
ankles with calcaneal heel spurs.  After a review of the 
veteran's claims file, the examiner opined that there were no 
records or complaints made regarding a knee or ankle injury 
at the time of service.  The examiner further noted private 
treatment records from February 1996 to April 1997 and 
related that there was no indication in those records that 
the veteran had previous problems with the left or right knee 
and no problems with the ankles.  Hence, the examiner opined 
that the knee and ankle problems were unrelated to military 
service.  He further opined that assuming there was a 
fracture of the ankle while in service and the records were 
lost, the fracture healed without joint deformity.  
Therefore, the osteoarthritis which involved both ankles 
arose from a degenerative process and was not a post-
traumatic phenomenon.  

During a February 2003 hearing at the RO, the veteran 
testified that he suffered an ankle injury while playing 
basketball in service.  He was stationed on a ship when the 
injury occurred.  He took a shuttle bus to the dispensary, 
his ankle was put in a cast and the physician instructed him 
to stay off his feet for a period of three days.  When he 
returned to the ship, the officer of the day disregarded the 
physician's instructions and the veteran claimed that he was 
required to go for inspection and return to the ship's office 
to work.  After three months his cast broke off and he never 
sought subsequent medical attention to have it repaired.  He 
further reported discomfort and pain in his ankles and knees 
while in service but he never sought treatment while in 
service.  In regards to the veteran's teeth, he reported that 
prior to service he had an upper bridge for his two front 
teeth.  During service the bridge was replaced and he was not 
satisfied with the fit of the new bridge replacement but he 
did not request a new one.    

Analysis

Service Connection for a Bilateral Ankle Disorder
Service Connection for a Bilateral Knee Disorder 
Service Connection for Gouty Arthritis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003). 

The veteran claims service connection for a bilateral ankle 
disorder, a bilateral knee disorder and gouty arthritis which 
he asserts was incurred during military service.  Service 
medical records are negative for complaints, treatment or 
diagnosis of these disabilities.  

Post-service medical records are negative for treatment of 
these disabilities until many years after service.  The first 
medical evidence of a knee disability and gouty arthritis, is 
dated in 1996, almost 31 years after service, when the 
veteran presented at a private evaluation with complaints of 
a painful and swollen left knee and a gouty attack in his 
left lower extremity.  He subsequently underwent arthroscopic 
surgery of the left knee.  The first medical evidence of an 
ankle disorder is dated in January 1999, almost 34 years 
after service, when the veteran presented at a VA examination 
and reported a history of injuring his ankle while in 
service.  

In December 2001, the VA examiner determined that any knee 
and ankle disorders were unrelated to the veteran's period of 
active service.  He further opined that assuming there was a 
fracture of the ankle while in service and the records were 
lost, the fracture healed without joint deformity.  
Therefore, the osteoarthritis which involved both ankles 
arose from a degenerative process and was not a post-
traumatic phenomenon.  

In summary, the veteran has not submitted evidence to 
demonstrate continuity of symptomatology since service, nor 
has he submitted medical evidence demonstrating that his 
disabilities are linked to service.  The veteran has not 
submitted any lay statements from others indicating he 
sustained an ankle or knee injury in service or developed 
gouty arthritis in service.

The evidence of the claimed disabilities and of a 
relationship between the disabilities and service is limited 
to the veteran's own statements.  As a layperson, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

As the evidence does not demonstrate that the veteran's ankle 
disorder, knee disorder or gouty arthritis are linked to 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral ankle disorder, to include 
degenerative joint disease, bilateral knee disorder, to 
include degenerative joint disease and gouty arthritis.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Dental Bridge Connection

In this case, the veteran has claimed service connection for 
a dental disorder.  In order to establish service connection 
for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service, or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Service connection for dental conditions for treatment 
purposes is granted as follows:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in § 17.161 of this chapter.

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other inservice trauma, or 
whether the veteran was interned as a prisoner of war.

(c) In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.

(d) The following principles apply to dental conditions noted 
at entry and treated during service: (1) Teeth noted as 
normal at entry will be service connected if they were filled 
or extracted after 180 days or more of active service; (2) 
teeth noted as filled at entry will be service connected if 
they were extracted, or the existing filling was replaced, 
after 180 days or more of active service; (3) teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected; (4) teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service; (5) teeth noted at entry as 
nonrestorable will not be service connected, regardless of 
treatment during service; (6) teeth noted as missing in entry 
will not be service connected, regardless of treatment during 
service.

(e) The following will not be considered service connected 
for treatment purposes: (1) Calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or inservice trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.

(f) Teeth extracted because of chronic periodontal disease 
will be service connected only if they were extracted after 
180 days or more of active service.  38 C.F.R. § 3.381 
(2003).

A review of the record shows no evidence of dental trauma 
during service.  The veteran's service medical records show 
no indication of a dental bridge during service.  Subsequent 
VA dental records do not indicate that the veteran received a 
dental bridge.  In a January 2002 addendum, to an August 2001 
VA dental examination, the examiner found no evidence of a 
dental bridge while in service and opined that the dental 
bridge or deterioration of the dental bridge was not caused 
by military service.  In February 2003, the veteran testified 
that he received a dental bridge prior to service and during 
service the bridge was replaced and that it did not fit well.  
The veteran did not testify that he incurred any dental 
trauma during his period of service.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim of entitlement to service connection for a dental 
disorder for compensation purposes.  There is no evidence in 
service of any ancillary injury or residual impact involving 
the palate, the jaw, or the bone or muscles of the mouth.  
With there being no evidence of any trauma prior to or 
resulting from removal of the teeth, service connection for 
residuals of dental trauma is denied.  

ORDER

Entitlement to service connection for a bilateral ankle 
disorder, to include degenerative joint disease, is denied.

Entitlement to service connection for a bilateral knee 
disorder, to include degenerative joint disease, is denied.

Entitlement to service connection for gouty arthritis is 
denied.

Entitlement to service connection for a dental bridge 
connection is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



